HALL, Judge.
The juvenile court having failed to have the delinquency hearing reported or recorded and transcribed as required by LSA-R.S. 13:1579 (applicable on the date of the hearing in 1978), and there being no legal authority for substituting a narrative of facts prepared by the trial judge for a verbatim transcript of the evidence as was done here, the adjudication of delinquency and commitment of the appellant juvenile (execution of which was suspended pending appeal) is reversed and set aside. See LSA-R.S. 13:1579; State of Louisiana in Interest of Wagster, 348 So.2d 753 (La.App. 1st Cir. 1977); In re State of Louisiana in Interest of Collins, 288 So.2d 918 (La.App. 1st Cir. 1973); In re State of Louisiana in Interest of Aaron, 266 So.2d 726 (La.App. 3d Cir. 1972). The case is remanded for further proceedings. Costs of the appeal are assessed to appellee, State of Louisiana.